                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BUHLER VERSATILE INC.,                        :      Civil No. 1:17-CV-00217
                                              :
          Plaintiff                           :      (Magistrate Judge Carlson)
                                              :
v.                                            :
                                              :
GVM, INC.,                                    :
                                              :
          Defendant                           :

                            MEMORANDUM OPINION

     I.      INTRODUCTION

          This case presents a commercial dispute between two businesses involved in

the manufacture and sale of agricultural equipment. The case is scheduled for a

non-jury trial before the undersigned on January 7, 2019, with a pretrial conference

with the parties scheduled for December 7, 2018 at 3:00 p.m.

          Now pending before the Court is a motion in limine filed by the defendant,

GVM, Inc. (“GVM”). Unlike a typical motion in limine, GVM’s motion does not

seek to preclude the plaintiff, Buhler Versatile, Inc. (“Buhler”), from introducing

any specifically identified evidence. Instead, GVM argues at length regarding the

law that purportedly governs this commercial dispute – namely, the Convention on

the International Sale of Goods (“CISG”) – and argues that Buhler should be

strictly limited to presenting evidence or testimony that GVM contends is relevant
to the claims and defenses in this case. In essence, GVM seeks to narrowly define

issues regarding the application of the CISG and the evidence that Buhler may rely

on to prove its claims, and foreshadows the specter of sanctions litigation to the

extent Buhler attempts to introduce evidence that was not previously produced in

discovery.

         Because the Court finds that GVM’s motion seeks no specifically

identifiable or workable form of relief of the type typically available on a motion

in limine, and because the Court is well positioned to consider and evaluate the

admissibility of evidence at time of the bench trial, the motion in limine will be

denied with0out prejudice to the renewal of any arguments regarding the

admissibility of evidence at trial.

   II.     STATEMENT OF THE CASE

         Buhler is a Canadian corporation located in Winnipeg, Manitoba, Canada,

which manufactures agricultural equipment. (Doc. 1, Compl., at ¶¶ 1-2.) GVM is

a Pennsylvania corporation located in East Berlin, Pennsylvania, and is also a

manufacturer and seller of large agricultural equipment. (Id. ¶¶3-4.) In August of

2012, the parties entered into a purchase agreement pursuant to which Buhler

agreed to produce 24 custom-made cabs to GVM for use in the manufacture of

commercial sprayers. The purchase order is identified as Order M6427.




                                        2
      The agreement provided that Buhler would furnish the cabs to GVM in three

separate shipments. Under the original terms of the purchase order, GVM was to

accept delivery of 8 cabs on each of three dates: January 5, 2013; February 5,

2013; and March 22, 2013. (Doc 35, Ex. A.)

      GVM subsequently revised the shipment schedule several times. In the third

revision, which GVM provided to Buhler on or about May 2, 2013, GVM

scheduled the delivery dates for February 18, 2013, May 29, 2013, and September

13, 2013. (Doc. 35, Ex. E, “Revision 3”.) By the time GVM tendered Revision 3,

GVM had already delivered the first 8 cabs to Buhler.

      On June 20, 2013, Buhler sent correspondence to GVM indicating

acceptance of the revisions to the schedule. (Doc. 35, Ex. F.) On the same day,

Brandy Carlson of GVM sent correspondence to Chris Bennie at Buhler indicating

that the purchaser was seeking still a fourth revision to the agreement, this time

stating, “I actually need to cancel 6 off this PO and only have 2 delivered in

December. I know the freight is going to be really expensive, but we already

cancelled our axles. Please see the revised PO. Thank you.” (Doc. 35, Ex. G.)

Along with this correspondence, GVM provided a proposed change to Revision 3,

delaying the delivery of the last shipment of cabs to November 16, 2013, and

proposing cancellation of the six cabs that GVM said it no longer needed. (Id.)




                                         3
      According to Buhler, by the time it received this final proposed revision to

the purchase order, it had already manufactured each of the remaining eight cabs to

meet GVM’s specifications, and therefore maintains that it did not accept GVM’s

cancellation and suspended its performance due to GVM’s statement that it did not

intend to accept delivery of the final six cabs. Buhler represents that it delivered

no cabs on September 13, 2013, which was the date final delivery was to be made

pursuant to Revision 3. In addition, Buhler delivered no cabs in November 2013.

Instead, for reasons that are not clear from the parties’ motion papers, in December

2013, Buhler delivered two additional cabs to GVM. According to GVM, although

it did not need these cabs by this point, the company built two additional Prowler

Sprayers in order to use them.

      According to GVM, although Buhler had not responded to GVM’s further

revisions to the purchase order, representatives of Buhler were discussing the

matter internally. Thus, Chris Bennie at Buhler sent an internal email stating, “Just

a heads-up. It seems that GVM would now like to reduce the qty of their current

order of cabs to 2 (from 8). As well, they would like to push the delivery date back

to December, rather than September. If this is going to cause problems for anyone,

please let me know! I’m sure that Logistics has no problem with this one!!!”

(Doc. 35, Ex. H.)     GVM has represented that Buhler produced no additional

internal correspondence to show that anyone responded to Bennie’s email.

                                         4
      On December 18, 2013, Brandy Carlson at GVM emailed Chris Bennie at

Buhler further inquiring into the matter, stating, “I’m showing that we still have 2

cabs on this PO that had a delivery date of mid-November. We do not need these

cabs at all, Can you confirm that y’all do not show them open? And if you do, we

need to cancel them. Please advise ASAP. Thanks.” (Doc. 35, Ex. I.) Before

receiving a response, Ms. Carlson emailed Chris Bennie again, this time indicating

that she understood that the cabs were “being delivered today. I got a call from our

shipping coordinator who said he received a call from a truck driver with cabs. I

now need to know what to do to get them returned. Do you have another customer

who uses these?” (Id.) Bennie replied, “No we don’t. In fact we’re still not sure

what to do with the 6 remaining cabs from the original order. Are you still

intending on using this cab? Please advise.” (Id.)

      Ms. Carlson responded, and referenced her prior correspondence: “No . . .

as stated in the past, this is an end of life product for us. The whole reason we

stopped making this machine was because Buhler was no longer going to make the

cab readily available. Based on the past production schedules, I had gone over

them numerous times, I thought we were going to still need those two. Apparently,

there were changes made in the schedule that I missed and I should have cancelled

the other two. I need to know if we can return them.” (Id.) Chris Bennie




                                         5
forwarded this email internally at Buhler asking for guidance about how to

proceed, but it is unclear what if anything Buhler decided to do at this time.

      On June 4, 2014, Chris Bennie emailed GVM and stated, “Please be advised

that there are currently 6 pc remaining of part # 86537735 from your PO M6427,

taking up a considerable amount of space in our plant, that we are very eager to

send. Please advise the date that you will be ready to receive these 6 pc to close

off your PO.” (Doc. 35, Ex. J.)

      GVM responded on June 24, 2014, noting that Buhler had never responded

to earlier correspondence indicating that GVM no longer needed the cabs: “I

emailed Chris and you back in December (see attached) that we were not going to

use these cabs. I was never told we were required to take them. As you can see

from the attached email, we didn’t even want the last two that were shipped to us.

There was never a reply to the attached email that I am aware of.” (Doc. 35, Ex.

K.)

      The transaction became further confusing as the summer progressed, as on

July 21, 2014, Brandy Carlson emailed Buhler to say, “It seems that the lack of

communication is going to work out for our customer since we now need to order

one, however we are not going to take possession of the other 5 that are at your

facility.” (Doc. 35, Ex. L.) According to GVM, Buhler never responded to this

latest request, and did not further address the issue regarding the six remaining

                                          6
cabs off of the original purchase order until December 2, 2014, when Buhler Vice

President Maxim Loktionov contacted Brandy Carlson to advise her that there was

still an outstanding issue with the remaining six cabs. Specifically, Loktionov

represented that “BVI never acknowledged the order cancellation from GVM and

build cabs according to year [sic] demand. Therefore you have to take them or we

can dispose them after your payment.” (Doc. 35, Ex. M.)

       GVM’s President, Mark Anderson, responded by email the next day, noting

that “We completed our last production in April of 2014. Maybe some day we

could use them as replacement cabs. Up until this time consider this a closed

deal.” (Doc. 35, Ex. N.) Loktionov responded in part by indicating that Buhler

had never acknowledged the order cancellation, since the six cabs had already been

built. (Id.)

       Buhler initiated this lawsuit by filing a complaint on February 6, 2017,

alleging claims for breach of contract, and seeking approximately $80,000 in

damages plus additional costs incurred by GVM’s alleged breach. (Doc. 1.)

       Buhler’s position in this litigation seems to be that GVM breached its

obligations under the purchase agreement and owes damages for the six cabs that

Buhler manufactured but never shipped. Buhler further argues it had no obligation

to respond to GVM’s attempts to further modify the purchase order in June 2013

because the company had already built all of the cabs that GVM originally ordered.

                                        7
      GVM defends against Buhler’s claims by arguing first that Buhler accepted

the final proposed revision to the purchase order by shipping only two of the

remaining six cabs; and, second, that Buhler breached the terms of the parties’

agreement and is barred from recovering against GVM because Buhler did not

deliver the remaining eight cabs by September 13, 2013, as provided for in

Revision 3 to the purchase agreement. GVM maintains that it is not liable for

breaching the purchase agreement.

   III.   DISCUSSION

      In its motion in limine, GVM does not identify any specific evidence or

testimony that it believes should be excluded in advance of the bench trial.

Instead, GVM has filed a motion in limine seeking entry of an order that would

limit Buhler to “presenting evidence that would allegedly excuse its failure to

deliver the cabs by September 13, 2013” or that is otherwise “relevant under the

CISG.” (Doc. 35, at 20-21.) GVM further argues that Buhler should be required

to make an offer of proof as to any evidence that it intends to rely on at trial, and

suggests that if Buhler does not have any evidence that GVM considers to be

relevant to the claims and defenses in this case, that GVM should be spared the

expense and inconvenience of trial.

      Upon consideration of the parties’ briefs, we agree with Buhler that GVM’s

motion is not so much a motion in limine as it is an untimely motion for summary

                                         8
judgment. Moreover, we do not find good grounds to enter an in limine ruling that

would straitjacket the parties’ presentation of their case at a bench trial, where

concern over juror confusion is obviated, and where the undersigned will be in a

better position to address and resolve any disputes that the parties may have at that

time with the benefit of factual context.

      The Court is vested with broad inherent authority to manage its cases, which

carries with it the discretion and authority to rule on motions in limine prior to

trial. See Luce v. United States, 469 U.S. 38, 41 n.4 (1984); In re Japanese Elec.

Prods. Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other grounds

sub nom., Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986)

(the court exercises its discretion to rule in limine on evidentiary issues “in

appropriate cases”). Courts may exercise this discretion in order to ensure that

factfinders are not exposed to unfairly prejudicial, confusing or irrelevant

evidence. United States v. Romano, 849 F.2d 812, 815 (3d Cir. 1988). Courts

may also do so in order to “narrow the evidentiary issues for trial and to eliminate

unnecessary trial interruptions.” Bradley v. Pittsburgh Bd. of Educ., 913 F.2d

1064, 1069 (3d Cir. 1990) (citation omitted). However, courts should be careful

before doing so.

      In considering motions in limine which call upon the Court to engage in

preliminary evidentiary rulings under Rule 403 of the Federal Rules of Evidence,

                                            9
we begin by recognizing that these “evidentiary rulings [on motions in limine] are

subject to the trial judge's discretion and are therefore reviewed only for abuse of

discretion ... Additionally, application of the balancing test under Federal Rule of

Evidence 403 will not be disturbed unless it is ‘arbitrary and irrational.’ ” Abrams

v. Lightolier Inc., 50 F.3d 1204, 1213 (3d Cir.1995) (citations omitted); see

Bernardsville Bd. of Educ. v. J.H., 42 F.3d 149, 161 (3d Cir.1994) (reviewing in

limine rulings for abuse of discretion). Yet, while these decisions regarding the

exclusion of evidence rest in the sound discretion of the district court and will not

be disturbed absent an abuse of that discretion, the exercise of that discretion is

guided by certain basic principles.

      One of the key guiding principles is reflected in the philosophy which

shapes the rules of evidence. The Federal Rules of Evidence can aptly be

characterized as evidentiary rules of inclusion, which are designed to broadly

permit factfinders to consider pertinent factual information while searching for the

truth. The inclusionary quality of the rules, and their permissive attitude towards

the admission of evidence, is embodied in three cardinal concepts. The first of

these concepts is Rule 401's definition of relevant evidence. Rule 401 defines what

is relevant in an expansive fashion, stating:


             “Relevant evidence” means evidence having any
             tendency to make the existence of any fact that is of
             consequence to the determination of the action more
                                          10
             probable *197 or less probable than it would be without
             the evidence.


Fed. R. Evid. 401.

      Adopting this broad view of relevance it has been held that: “Under [Rule]

401, evidence is relevant if it has ‘any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.’ [Therefore] ‘It follows that

evidence is irrelevant only when it has no tendency to prove the fact. Thus the rule,

while giving judges great freedom to admit evidence, diminishes substantially their

authority to exclude evidence as irrelevant.’ ” Frank v. County of Hudson, 924 F.

Supp. 620, 626 (D.N.J.1996) citing Spain v. Gallegos, 26 F.3d 439, 452 (3d

Cir.1994) (quotations omitted).

      This quality of inclusion embraced by the Federal Rules of Evidence,

favoring the admission of potentially probative proof in all of its forms, is further

buttressed by Rule 402, which generally defines the admissibility of relevant

evidence in sweeping terms, providing that:

             All relevant evidence is admissible, except as otherwise
             provided by the Constitution of the United States, by Act
             of Congress, by these rules, or by other rules prescribed
             by the Supreme Court pursuant to statutory authority.
             Evidence which is not relevant is not admissible.

Fed. R. Evid. 402.

                                         11
        Thus, Rule 402 expressly provides that all “[r]elevant evidence will be

admissible unless the rules of evidence provide to the contrary.” United States v.

Sriyuth, 98 F.3d 739, 745 (3d Cir.1996) (citations omitted). While these principles

favoring inclusion of evidence are subject to some reasonable limitations, even

those limitations are cast in terms that clearly favor admission of relevant evidence

over preclusion of proof in federal proceedings. Thus, Rule 403, which provides

grounds for exclusion of some evidence, describes these grounds for exclusion as

an exception to the general rule favoring admission of relevant evidence, stating

that:


             Although relevant, evidence may be excluded if its
             probative value is substantially outweighed by the
             danger of unfair prejudice, confusion of the issues, or
             misleading the jury, or by considerations of undue delay,
             waste of time, or needless presentation of cumulative
             evidence.


Fed. R. Evid. 403 (emphasis added).

        By permitting the exclusion of relevant evidence only when its probative

value is “substantially outweighed” by other prejudicial factors, Rule 403

underscores the principle that, while evidentiary rulings rest in the sound discretion

of the court, that discretion should consistently be exercised in a fashion which

resolves all doubts in favor of the admission of relevant proof in a proceeding,



                                         12
unless the relevance of that proof is substantially outweighed by some other factors

which caution against admission.

      Furthermore, as noted, the limited purpose of a motion in limine “is to

narrow the evidentiary issues for trial and to eliminate unnecessary trial

interruptions.” Buddy’s Plant Plus Corp. v. Centimark Corp., 978 F. Supp. 2d 523,

528 (W.D. Pa. 2013). Given their narrow function, “motions in limine should not

be used to resolve factual disputes, which remains the function of summary

judgment, with its accompanying procedural safeguards.” Graves v. District of

Columbia, 850 F. Supp. 2d 6, 11 (D.D.C. 2011). Accordingly, “[a]s a general rule,

if the moving party is seeking a ruling that goes beyond an evidentiary

determination, there is a strong likelihood that the motion in limine deals with an

inappropriate matter.” Mavrinac v. Emergency Medicine Ass’n of Pittsburgh,

2007 WL 2908007, at *1 (W.D. Pa. Oct. 2, 2007). In such cases, courts caution

that motions in limine are “inappropriate vehicles to seek a final determination

with respect to a substantive cause of action, and should not be used for a motion

for summary judgment.” Id.

      Guided by these legal considerations, we find that GVM’s motion in limine

should be denied. We note initially that GVM’s motion in limine does not seek the

exclusion of any specific testimony or evidence. Instead, GVM seeks entry of an

order that would strictly limit Buhler’s presentation of unidentified evidence based

                                        13
upon GVM’s own construction of the CISG, and its own recitation of the facts in

this case. In essence, GVM would have the Court rule on a motion in limine in a

way that would adopt GVM’s interpretation of the CISG, and resolve factual

disputes in GVM’s favor advance of trial, based upon evidence that Buhler

represents is the subject of sharp disagreement between the parties. A motion in

limine is not the appropriate procedural vehicle to obtain such broad relief in

advance of trial, particularly where GVM has not identified any specific evidence

to be excluded, and where GVM is asking the Court to make legal rulings and

factual determinations without any of the procedural protections that would

ordinarily govern a motion for summary judgment.

      Furthermore, although the Court appreciates GVM’s concerns about the

presentation of evidence that may run counter to its own interpretation of the CISG

or the evidence developed in this case, this case is proceeding to a bench trial. As

such, any concern about juror confusion is obviated, and the Court is well-

positioned to make judgments regarding the admissibility of evidence within the

context of the trial itself. Indeed, although courts will rule on motions in limine in

advance of bench trials in appropriate cases, Velez v. Reading Health System,

2016 WL 9776079 (E.D. Pa. Feb. 24, 2016), they often will find it unnecessary to

do so because the concerns over prejudice or confusion to a jury are absent. See 9

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure Civil 3d §

                                         14
2411 (3d ed. 2008; see also United States v. Brown, 2017 WL 219521 (N.D. Ill.

Jan. 19, 2017) (noting that concerns over the potential for prejudice from improper

evidence “are minimal in bench trials . . . rulings on motions in limine are less

important.”); Alan L. Frank Law Assocs., P.C. v. OOO RM Invest, 2016 WL

9348064 (S.D. Fla. Nov. 30, 2016).

       Although in limine rulings before bench trials may be appropriate in certain

cases, this is not one of them.      GVM has not sought the exclusion of any

specifically identified evidence. Instead, GVM invites the Court to embrace its

own interpretation of the CISG, and its own view of the facts that may be relevant

to the claims and defenses in this case, all of which are sharply contested by the

parties.    The Court finds it would be inappropriate to prematurely make what

could amount to a dispositive ruling in GVM’s favor on a motion in limine, and

accordingly will defer rulings on the admission of particular evidence in this case

until the time of trial, when its relevance or potential for prejudice may be better

assessed.

   IV.      ORDER

       Accordingly, IT IS HEREBY ORDERED THAT GVM’s motion in limine

(Doc. 34) is DENIED without prejudice to renewal and resolution of these

evidentiary issues at trial.




                                        15
So Ordered this 20th day of November, 2018.



                        /s/ Martin C. Carlson
                        Martin C. Carlson
                        United States Magistrate Judge




                                16
